PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/533,692
Filing Date: 7 Jun 2017
Appellant(s): Radiometer Medical ApS



__________________
James T. Masters
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 28, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 25, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 112
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1-5, 7-9, and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claim 1 recites the limitation “equilibrium reaction of Cr and/or Crn” in lines 16 and 23-24 of the claim. The specification does not contain support for an equilibrium reaction of Cr or Crn. Instead, the specification discloses an equilibrium reaction of Cr and Crn (see Scheme 1, para. [0004], [0071]-[0072] of the instant US PGPub). Appellant is required to cancel the new matter in reply to this Office Action. Claims 2-5, 7-9, and 11-12 are rejected as dependent thereon.
Claims 1-5, 7-9, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sensitivity” in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim. There is more than one type of sensitivity possible for a sensor, including but not limited to a temperature sensitivity, current output sensitivity, interferent sensitivity, etc. Claims 2-5, 7-9, and 11-12 are rejected as dependent thereon.
Claim 1 recites the limitation “providing one or more of a creatine (Cr) calibration solution and/or a Crn calibration solution” in lines 7-8 of the claim. It is unclear whether this limitation means one or any of the following: one or more of a Cr calibration solution and/or one Crn calibration solution, OR one or more of a Cr calibration solution and/or one or more of a Crn calibration solution. Claim 1 also recites “the one or more calibration solutions” in lines 8-9, 11- 12, 14, and 18 of the claim which refer back to the previously recited “one or more calibration solutions” in line 3 of the claim, so it is unclear whether or not “one or more of a creatine (Cr) calibration solution and/or a Crn calibration solution” in lines 7-8 is part of the previously recited “one or more calibration solutions” in line 3 of the claim. If Appellant intends for them to be the same, then Examiner suggests amending the limitation in lines 7-8 to read “providing the one or more calibration solutions, wherein the one or more calibration solutions comprises a creatine (Cr) calibration solution and/or a Crn calibration solution” for clarity. Claims 2-5, 7-9, and 11-12 are rejected as dependent thereon.
Claim 1 recites the limitation “equilibrium reaction of Cr and/or Crn” in lines 16 and 23- 24 of the claim. It is unclear how an equilibrium reaction can be of Cr or Crn, when equilibrium is reached between Cr and Crn. Claims 2-5, 7-9, and 11-12 are rejected as dependent thereon.
Claim 1 recites the limitation “outputs of the measuring device” in lines 24-25 of the claim. It is unclear whether this recitation of “outputs of the measuring device” in lines 24-25 is the same as or different from the previously recited “outputs of the measuring device” in line 13 of the claim. If Appellant intends for them to be the same, then Examiner suggests amending the limitation in lines 24-25 to read “the outputs of the measuring device” for clarity. Claims 2-5, 7- 9, and 11-12 are rejected as dependent thereon.
Claim 1 recites the limitation “one or more of said one or more sensors” in lines 26 and 29 of the claim. It is unclear whether these recitations of “one or more of said one or more sensors” in lines 26 and 29 are the same as or different from the previously recited “one or more of the one or more sensors” in line 8 of the claim (emphasis added). If Appellant intends for them to be the same, then Examiner suggests amending the limitation in lines 26 and 29 to read “the one or more of the one or more sensors” for clarity. Claims 2-5, 7-9, and 11-12 are rejected as dependent thereon.
Claim 1 recites the limitation “said outputs of the measuring device” in line 27 of the claim. It is unclear whether this recitation of “said outputs of the measuring device” in line 27 refers to the previously recited “outputs of the measuring device” in line 13 of the claim or “outputs of the measuring device” in lines 24-25 of the claim. Examiner notes that if Appellant amends lines 24-25 as suggested above, then the limitation in line 27 would be clear. Claims 2- 5, 7-9, and 11-12 are rejected as dependent thereon.
Claims 2-3 recite the limitation “one or more of said one or more sensors” in lines 1-2 of each claim. It is unclear whether these recitations of “one or more of said one or more sensors” in claims 2-3 are the same as or different from the previously recited “one or more of the one or more sensors” in line 8 of claim 1 and/or “one or more of said one or more sensors” in lines 26 and 29 of claim 1 (emphasis added). If Appellant intends for them to be the same, then Examiner suggests amending the limitation in claims 2-3 to read “the one or more of the one or more sensors” for clarity.
Claim 4 recites the limitation “one of said one or more sensors” in lines 1-2 of the claim. It is unclear whether this recitations of “one of said one or more sensors” in claim 4 is the same as or different from the previously recited “one or more of the one or more sensors” in line 8 of claim 1 and/or “one or more of said one or more sensors” in lines 26 and 29 of claim 1 (emphasis added). If Appellant intends for them to be the same, then Examiner suggests amending the limitation in claim 4 to read “the one of the one or more sensors” for clarity.
Claim 11 recites the limitation "the determined sensor sensitivities" in lines 2-3 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AJA. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto- processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-L jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/536,309 (hereinafter “Kjaer’’) in view of Zelin et al. (US 2009/0119047 A1) (provided in Appellant’s IDS filed on June 15, 2017) and further in view of Cannan et al., The creatine-creatinine equilibrium. The apparent dissociation constants of creatine and creatinine, Biochemical Journal, Vol. 22, Issue 4, pp. 920- 929 (1928) (hereinafter “Cannan”) and further in view of Diamond, Temperature and Ph Dependence of the Cyclization of Creatine: A Study Via Mass Spectrometry, Theses, Dissertations and Capstones, Paper 564, pp. 1-56 (2005) (hereinafter “Diamond’”). Kjaer does not require wherein the two-temperature temperature model is determined by at least calculating the variable parameter, wherein said calculating the variable parameter comprises solving an analytic expression comprising the rate equations for the equilibrium reaction of Cr and/or Crn, the two-temperature temperature model, and outputs from the measuring device. However, Zelin teaches a method of contacting a plurality of electrochemical creatinine sensors with a calibrant fluid and determining a calibration parameter associated with a concentration of creatinine in the calibrant fluid (Fig. 1, para. [0035]-[0036]) like that of Kjaer. Zelin teaches a graphical representation of a plot of creatinine sensors tested with control fluid after various storage times at at least two different temperatures (Fig. 30, para. [0080]), and that the data from Fig. 30 can be illustrated as an Arrhenius plot for creatinine (Fig. 31, para. [0081] & [0150]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Kjaer to include using a temperature model and outputs of sensors as taught by Zelin because the rates of change of concentration of creatinine over time at all temperatures can then be predicted which allows for the correlation of short-duration, high-temperature experiments to long-duration, low-temperature experiments (Zelin, Figs. 30-31, para. [0150]-[0151)]). Additionally, Cannan teaches the equilibrium of creatine and creatinine in a solution and determining the concentration of creatinine (pg. 920, first paragraph, pg. 924, last paragraph) like that of Modified Kjaer. Cannan teaches a velocity equation for the equilibrium reaction of creatine and creatinine (equation (1), pg. 926, first paragraph), which is an integration of the rate equation for the equilibrium reaction of creatine and creatinine as evidenced by Diamond (pg. 12, Equations 2.1.1b-2.1.1d). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Modified Kjaer to include using a velocity equation or its differentiated rate equation as taught by Cannan and Diamond because the rate of reaction has a temperature dependence and the rate constants can be calculated from the equations which allow for further understanding of the kinetic process (Cannan, pg. 926, first and second paragraphs, Diamond, pg. 8, first and second paragraphs, 2.0.0 Introduction and Objectives, pg. 12, first paragraph, 2.1.1 Edgar and Wakefield).
This is a provisional nonstatutory double patenting rejection.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 15/536,309 (hereinafter “Kjaer’’) in view of Zelin and further in view of Cannan and further in view of Diamond, as applied to claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claim 2 is anticipated by claim 2 of Modified Kjaer. Claim 2 of Modified Kjaer is fully encompassed by instant application claim 2.
This is a provisional nonstatutory double patenting rejection.
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 15/536,309 (hereinafter “Kjaer’’) in view of Zelin and further in view of Cannan and further in view of Diamond, as applied to claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claim 3 is anticipated by claim 3 of Modified Kjaer. Claim 3 of Modified Kjaer is fully encompassed by instant application claim 3.
This is a provisional nonstatutory double patenting rejection.
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 15/536,309 (hereinafter “Kjaer’’) in view of Zelin and further in view of Cannan and further in view of Diamond, as applied to claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claim 4 is anticipated by claim 4 of Modified Kjaer. Claim 4 of Modified Kjaer is fully encompassed by instant application claim 4.
This is a provisional nonstatutory double patenting rejection.
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 15/536,309 (hereinafter “Kjaer’’) in view of Zelin and further in view of Cannan and further in view of Diamond, as applied to claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claim 5 is anticipated by claim 5 of Modified Kjaer. Claim 5 of Modified Kjaer is fully encompassed by instant application claim 5.
This is a provisional nonstatutory double patenting rejection.
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/536,309 (hereinafter “Kjaer’’) in view of Zelin and further in view of Cannan and further in view of Diamond as applied to claim 1 above, and further in view of Edgar et al., The Kinetics of the Conversion of Creatine into Creatinine in Hydrochloric Acid Solutions, Journal of the American Chemical Society, Vol. 45, Issue 10, pp. 2242-2245 (1923) (hereinafter “Edgar’”). Claim 1 of Modified Kjaer does not require wherein rate constants in the rate equations for the equilibrium reaction of Cr and Crn are derived from Arrhenius equations. However, Edgar teaches the kinetics of the reversible reaction of creatine and creatinine (pg. 2242, first paragraph, Introduction) like that of Modified Kjaer. Edgar teaches that the effect of temperature may be expressed by the Arrhenius equation (pg. 2244, third paragraph, Discussion: The Temperature Coefficient), and that the Arrhenius equation can be used to determine the velocity constants at any temperature (pg. 2245, first paragraph, Discussion: The Temperature Coefficient). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Modified Kjaer to include using the Arrhenius equation as taught by Edgar because the Arrhenius equation can be used to determine the velocity constants at any temperature which may be of use in determining the reaction rates of creatine and creatinine solutions (Edgar, pg. 2245, first paragraph, Discussion: The Temperature Coefficient).
This is a provisional nonstatutory double patenting rejection.
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/536,309 (hereinafter “Kjaer’’) in view of Zelin and further in view of Cannan and further in view of Diamond as applied to claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because the temperature model of Modified Kjaer inherently comprises an average temperature from the initial time to the end time, and the average temperature can be the variable parameter.
This is a provisional nonstatutory double patenting rejection.
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/536,309 (hereinafter “Kjaer’’) in view of Zelin and further in view of Cannan and further in view of Diamond as applied to claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because the temperature model of Modified Kjaer inherently comprises a temperature at the initial time and a different temperature at an intermediate time, and the intermediate time can be the variable parameter.
This is a provisional nonstatutory double patenting rejection.
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/536,309 (hereinafter “Kjaer’’) in view of Zelin and further in view of Cannan and further in view of Diamond as applied to claim 1 above, and further in view of ABL800 FLEX Reference Manual, Radiometer, pp. 1-1 - 7-18 (2012) (hereinafter “Manual”) (provided in Appellant’s IDS filed on June 4, 2020). Modified Kjaer does not require determining concentrations of Cr and/or Crn in a sample based on the calculated sensor sensitivities of the measuring device and the outputs of the measuring device. However, Manual teaches measuring creatinine using a two-electrode system (pg. 2-23, first paragraph, Introduction) like that of Modified Kjaer. Manual teaches determining the concentration of creatine and creatinine in a sample based on the sensitivities and the current signals of Crea A and Crea B electrodes of the two-electrode system (pg. 2-29, Measurements and corrections, pg. 2-30, Measurements and corrections, Whole blood correction). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Modified Kjaer to include determining the concentration of creatine and creatinine in a sample based on the sensitivities and the current signals of the two-electrode system as taught by Manual because the concentrations of the sample can be determined correctly based on the sensitivities (Manual, pg. 2-29, Measurements and corrections, pg. 2-30, Measurements and corrections, Whole blood correction).
This is a provisional nonstatutory double patenting rejection.
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 15/536,309 (hereinafter “Kjaer”) in view of Zelin and further in view of Cannan and further in view of Diamond as applied to claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claim 12 is anticipated by claim 11 of Modified Kjaer. Claim 11 of Modified Kjaer is fully encompassed by instant application claim 12.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1-5, 7-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over ABL800 FLEX Reference Manual, Radiometer, pp. 1-1 - 7-18 (2012) (hereinafter “Manual’’) (provided in Appellant’s IDS filed on June 4, 2020) and further in view of Zelin et al. (US 2009/0119047 A1) (provided in Appellant’s IDS filed on June 15, 2017) and further in view of Cannan et al., The creatine-creatinine equilibrium. The apparent dissociation constants of creatine and creatinine, Biochemical Journal, Vol. 22, Issue 4, pp. 920-929 (1928) (hereinafter “Cannan’’) and further in view of Diamond, Temperature and Ph Dependence of the Cyclization of Creatine: A Study Via Mass Spectrometry, Theses, Dissertations and Capstones, Paper 564, pp. 1-56 (2005) (hereinafter “Diamond”) and further in view of Edgar et al., The Kinetics of the Conversion of Creatine into Creatinine in Hydrochloric Acid Solutions, Journal of the American Chemical Society, Vol. 45, Issue 10, pp. 2242-2245 (1923) (hereinafter “Edgar”), as evidenced by Diamond with respect to claim 1.
Regarding claim 1, Manual teaches a method for recalibrating the sensitivity of one or more sensors in a measuring device for measuring concentration of creatinine (Crn) using one or more calibration solutions (calibrating the sensitivities of Crea A and Crea B electrodes in a two- electrode system for measuring concentration of creatinine using Calibration Solutions 1 and 2, pg. 2-23, first paragraph, Introduction, pg. 2-25, first and second paragraphs, Calibration material, pg. 2-26, first and fourth paragraphs, Sensitivity), wherein the method comprises:
providing the measuring device for determining concentration of Crn in a solution (the two-electrode system for measuring concentration of creatinine in a blood sample, pg. 2-23, first and second paragraphs, Introduction, pg. 2-26, fourth paragraph, Sensitivity, pg. 2-30, first paragraph, Measurements and corrections), wherein the measuring device comprises the one or more sensors having the sensitivity in need of recalibration (the two-sensor system comprises the Crea A electrode and the Crea B electrode which have their sensitivities calculated during calibration, pg. 2-23, first paragraph, Introduction, pg. 2-26, first paragraph, Sensitivity);
providing one or more of a creatine (Cr) calibration solution and/or a Crn calibration solution for one or more of the one or more sensors (the Calibration Solution 1 contains creatinine and is used for calibration of the Crea B electrode, and the Calibration Solution 2 contains creatine and is used for calibration of the Crea A and Crea B electrodes, pg. 2-25, first and second paragraphs, Calibration material), wherein the one or more calibration solutions has been stored at at least one unknown temperature after an initial time (the calibration solutions may not be stored as instructed, pg. 2-28, fifth paragraph, Additional checks during calibration; Examiner interprets this to mean that it is unknown what temperature the calibration solutions were stored at since they were not stored as instructed);
receiving concentrations at the initial time of Cr and/or Cm in the one or more calibration solutions (the precise start concentrations of creatine and creatinine are contained in the barcodes of the Calibration Solutions 1 and 2, pg. 2-25, first through third paragraphs, Calibration material);
receiving outputs of the measuring device at an end time (current signals from the Crea A electrode and the Crea B electrode of the two-electrode system, pg. 2-23, first and second paragraphs, Introduction, pg. 2-26, tenth and twelfth paragraphs, Sensitivity, pg. 2-27, fourth paragraph, Sensitivity).
Manual teaches calculating concentration of Cr and/or Crn in the one or more calibration solutions at the end time (calculating concentrations of creatine and creatinine in Calibration Solution 1, and calculating concentration of creatine in Calibration Solution 2, pg. 2-26, fourth and fourteenth through seventeenth paragraphs, Sensitivity, pg. 2-27, sixth paragraph, Sensitivity). Manual teaches that there is an equilibrium reaction between creatinine and creatine in aqueous solution, and that the nominal concentrations of creatinine and creatine in the calibration solutions vary with time and temperature (pg. 2-26, second through fourth paragraph, Sensitivity). Manual fails to teach using a two-temperature temperature model, rate equations for an equilibrium reaction of Cr and/or Crn, and the Arrhenius equation. However, Zelin teaches a method of contacting a plurality of electrochemical creatinine sensors with a calibrant fluid and determining a calibration parameter associated with a concentration of creatinine in the calibrant fluid (Fig. 1, para. [0035]-[0036]) like that of Manual. Zelin teaches a graphical representation of a plot of creatinine sensors tested with control fluid after various storage times at at least two different temperatures (Fig. 30, para. [0080]), and that the data from Fig. 30 can be illustrated as an Arrhenius plot for creatinine (Fig. 31, para. [0081] & [0150]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the calculation of concentration of Manual to include using a temperature model as taught by Zelin because the rates of change of concentration of creatinine over time at all temperatures can then be predicted which allows for the correlation of short-duration, high-temperature experiments to long- duration, low-temperature experiments (Zelin, Figs. 30-31, para. [0150]-[0151]). Additionally, Cannan teaches the equilibrium of creatine and creatinine in a solution and determining the concentration of creatinine (pg. 920, first paragraph, pg. 924, last paragraph) like that of Modified Manual. Cannan teaches a velocity equation for the equilibrium reaction of creatine and creatinine (equation (1), pg. 926, first paragraph), which is an integration of the rate equation for the equilibrium reaction of creatine and creatinine as evidenced by Diamond (pg. 12, Equations 2.1.1b-2.1.1d). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the calculation of concentration of Modified Manual to include using a velocity equation or its differentiated rate equation as taught by Cannan and Diamond because the rate of reaction has a temperature dependence and the rate constants can be calculated from the equations which allow for further understanding of the kinetic process (Cannan, pg. 926, first and second paragraphs, Diamond, pg. 8, first and second paragraphs, 2.0.0 Introduction and Objectives, pg. 12, first paragraph, 2.1.1 Edgar and Wakefield). Additionally, Edgar teaches the kinetics of the reversible reaction of creatine and creatinine (pg. 2242, first paragraph, Introduction) like that of Modified Manual. Edgar teaches that the effect of temperature may be expressed by the Arrhenius equation (pg. 2244, third paragraph, Discussion: The Temperature Coefficient), and that the Arrhenius equation can be used to determine the velocity constants at any temperature (pg. 2245, first paragraph, Discussion: The Temperature Coefficient). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the calculation of concentration of Modified Manual to include using the Arrhenius equation as taught by Edgar because the Arrhenius equation can be used to determine the velocity constants at any temperature which may be of use in determining the reaction rates of creatine and creatinine solutions (Edgar, pg. 2245, first paragraph, Discussion: The Temperature Coefficient).
Modified Manual teaches wherein the two-temperature temperature model indicates an estimation of temperature of the one or more calibration solutions from the initial time to the end time, and wherein the two-temperature temperature model includes a variable parameter (Fig. 30 is a graphical representation of a plot of creatinine sensors tested with control fluid after various storage times at at least two different temperatures, Zelin, para. [0080]; Fig. 31 illustrates the data from Fig. 30 as an Arrhenius plot for creatinine, Zelin, para. [0081] & [0150]; rates of change of concentration overtime at all temperatures can be predicted from the Arrhenius equation, Zelin, para. [0150]; the concentration readings of creatinine can be predicted at various storage temperatures over time, Zelin, para. [0151]; see modification supra), and
wherein the two-temperature temperature model is determined by at least calculating the variable parameter (Fig. 30 is a graphical representation of a plot of creatinine sensors tested with control fluid after various storage times at at least two different temperatures, Zelin, para. [0080]; Fig. 31 illustrates the data from Fig. 30 as an Arrhenius plot for creatinine, Zelin, para. [0081] & [0150]; rates of change of concentration over time at all temperatures can be predicted from the Arrhenius equation, Zelin, para. [0150]; the concentration readings of creatinine can be predicted at various storage temperatures over time, Zelin, para. [0151]; see modification supra),
wherein said calculating the variable parameter comprises solving an analytic expression comprising the rate equations for the equilibrium reaction of Cr and/or Crn, the two-temperature temperature model, and outputs of the measuring device (the velocity equation or its differentiated rate equation for the equilibrium reaction of creatine and creatinine, Cannan, pg. 926, first and second paragraphs, Diamond, pg. 8, first and second paragraphs, 2.0.0 Introduction and Objectives, pg. 12, first paragraph, 2.1.1 Edgar and Wakefield; Fig. 30 is a graphical representation of a plot of creatinine sensors tested with control fluid after various storage times at at least two different temperatures, Zelin, para. [0080]; Fig. 31 illustrates the data from Fig. 30 as an Arrhenius plot for creatinine, Zelin, para. [0081] & [0150]; current signals from the Crea A electrode and the Crea B electrode of the two-electrode system, Manual, pg. 2-23, first and second paragraphs, Introduction, pg. 2-26, tenth and twelfth paragraphs, Sensitivity, pg. 2-27, fourth paragraph, Sensitivity; see modifications supra);
determining the sensitivity of one or more of said one or more sensors based on a relationship between said outputs of the measuring device and the calculated concentration of Cr and/or Crn (the sensitivities of the Crea A and Crea B electrodes are calculated based on a relationship between the current signals of the Crea A and Crea B electrodes of the two-electrode system and the concentration of creatine and creatinine, pg. 2-26, Sensitivity, pg. 2-27, Sensitivity); and
recalibrating the sensitivity of one or more of said one or more sensors for subsequent determination of the concentration of Cr and/or Crn in a sample (the Crea A and Crea B electrodes are calibrated and their sensitivities are corrected, pg. 2 -26, first and sixth paragraphs, Sensitivity, pg. 2-27, first and eighth through last paragraphs, Sensitivity; the measured creatine and creatinine concentrations of a sample are corrected, pg. 2-29, Measurements and corrections, pg. 2-30, Measurements and corrections, Whole blood correction).
Regarding claim 2, Modified Manual teaches wherein one or more of said one or more sensors is a sensor for measuring creatine in the one or more calibration solutions (the Crea A and Crea B electrodes detect creatine in the Calibration Solution 2, pg. 2-24, third paragraph, Description, pg. 2-25, second paragraph, Calibration material).
Regarding claim 3, Modified Manual teaches wherein one or more of said one or more sensors is a sensor for measuring Crn in the one or more calibration solutions (the Crea B electrode detects creatinine in the Calibration Solution 1, pg. 2-24, third paragraph, Description, pg. 2-25, first paragraph, Calibration material).
Regarding claim 4, Modified Manual teaches wherein one of said one or more sensors is a sensor for measuring Cr and Crn in the one or more calibration solutions (the Crea B electrode detects both creatine and creatinine in the Calibration Solutions 1 and 2, pg. 2-24, third paragraph, Description, pg. 2-25, first and second paragraphs, Calibration material).
Regarding claim 5, Modified Manual teaches wherein the measuring device is an amperometric measuring device (the two-electrode system has a voltage applied, and the current through the electrodes is measured by an ammeter, the current being proportional to the amount of creatinine and creatine, pg. 2-23, first paragraph, Introduction, pg. 2-23, last paragraph, Description, pg. 2-24, sixth paragraph, Description).
Regarding claim 7, Modified Manual teaches wherein the analytic expression is derived from an integration of the rate equations for the equilibrium reaction of Cr and Cm for the two- temperature temperature model (the velocity equation for the equilibrium reaction of creatine and creatinine which is an integration of the rate equation for the equilibrium reaction of creatine and creatinine, Cannan, equation (1), pg. 926, first paragraph, Diamond, pg. 12, Equations 2.1.1b- 2.1.1d; Fig. 30 is a graphical representation of a plot of creatinine sensors tested with control fluid after various storage times at at least two different temperatures, Zelin, para. [0080]; Fig. 31 illustrates the data from Fig. 30 as an Arrhenius plot for creatinine, Zelin, para. [0081] & [0150]; see modification supra), wherein rate constants in the rate equations for the equilibrium reaction of Cr and Crn are derived from Arrhenius equations (the Arrhenius equation can be used to determine the velocity constants at any temperature, Edgar, pg. 2245, first paragraph, Discussion: The Temperature Coefficient; see modification supra).
Regarding claim 8, Modified Manual teaches wherein the two-temperature temperature model comprises an average temperature from the initial time to the end time, and the variable parameter is the average temperature (Fig. 30 shows an initial time to an end time and different temperatures within that time range, Zelin; Fig. 31 illustrates the data from Fig. 30 as an Arrhenius plot with the inverse of the temperature on the x-axis, Zelin, para. [0150]; see modification supra; Examiner interprets the range of temperatures to have an average temperature, which can be considered the variable parameter).
Regarding claim 9, Modified Manual teaches wherein the two-temperature temperature model comprises a temperature at the initial time and a different temperature at an intermediate time, and wherein the variable parameter is the intermediate time (Fig. 30 shows an initial time and an intermediate time and different temperatures within that time range, Zelin; Fig. 31 illustrates the data from Fig. 30 as an Arrhenius plot with the inverse of the temperature on the x- axis and rates of change of concentration overtime on the y-axis, Zelin, para. [0150]; see modification supra; Examiner interprets the range of times to have an intermediate time, which can be considered the variable parameter).
Regarding claim 11, Modified Manual teaches determining concentrations of Cr and/or Crn in the sample based on the determined sensor sensitivities of the measuring device and the outputs of the measuring device (determining the concentration of creatine and creatinine in the sample based on the sensitivities and the current signals of the Crea A and Crea B electrodes of the two-electrode system, pg. 2-29, Measurements and corrections, pg. 2-30, Measurements and corrections, Whole blood correction).
Regarding claim 12, Modified Manual teaches wherein the end time is greater than 14 days after the initial time (Fig. 30 shows a time of up to 10 months, Zelin, see modification supra).
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection of claim 3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
(2) Response to Argument
In the arguments presented on pages 10-13 of the Appellant’s appeal brief, Appellant urges that a person having ordinary skill in the art would understand that the recitation “an equilibrium reaction of Cr and/or Crn” refers to Scheme 1 of the instant specification and simply contemplates a reader considering the reaction from the perspective of the chemical fate of creatine alone, the chemical fate of creatinine alone, or the chemical fates of both creatine and creatinine. Appellant asserts that a skilled artisan would understand the nature of “equilibrium reaction of Cr and/or Crn” at least in view of Scheme 1, so the limitation is definite.
Examiner responds that the specification does not contain support for an equilibrium reaction of Cr or Crn. Instead, the specification discloses an equilibrium reaction of Cr and Crn, where the concentrations of Cr and Crn are constant at dynamic equilibrium (see Scheme 1, para. [0004], [0071]-[0072] of the instant US PGPub). It is unclear how an equilibrium reaction can be of Cr or Crn, when equilibrium is reached between Cr and Crn. An equilibrium is a state in which a process and its reverse are occurring at equal rates so that no overall change is taking place and both the reactants and products are present in concentrations which have no further tendency to change with time. Thus, equilibrium is a balance of both Cr and Crn, so an equilibrium reaction requires both Cr and Crn.
In the arguments presented on pages 12-13 of the Appellant’s appeal brief, Appellant urges that with respect to the recitation “the sensitivity” in claim 1, a skilled artisan reading the claim in light of the specification would understand that the sensitivity at issue is the sensitivity of the sensors in the measuring device for measuring concentration of creatinine (Crn) (see claim 1 at line 2, and para. [0003], [0099] of the instant specification).
Examiner responds that there is more than one type of sensitivity possible for a sensor, including but not limited to a temperature sensitivity, current output sensitivity, interferent sensitivity, etc. Thus, there is insufficient antecedent basis for “the sensitivity” and it is unclear what type of sensitivity is being recalibrated. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In the arguments presented on pages 12-14 of the Appellant’s appeal brief, Appellant urges that with respect to the recitations “providing one or more of a creatine (Cr) calibration solution and/or a Crn calibration solution” in claim 1; “outputs of the measuring device” in claim 1; “one or more of said one or more sensors” in claim 1; “said outputs of the measuring device” in claim 1; “one or more of said one or more sensors” in each of claims 2 and 3; and “one of said one or more sensors” in claim 4, a skilled artisan reading these recitations in the context of the claims would understand that where a feature or term is repeated, reference is being made to the same or substantially similar feature or term recited earlier in the claims.
Examiner responds that if reference is being made to a term recited earlier in the claims, then the repeated term should be preceded by “the” or “said” for clarity. In this case, Appellant does not precede the above terms with “the” or “said”, so it is unclear whether these recitations refer to the previously recited similar recitations.
In the arguments presented on page 14 of the Appellant’s appeal brief, Appellant urges that the recitation “the determined sensor sensitivities” in claim 11 refers to the “sensitivity of one or more of said one or more sensors” that is “determin[ed]” in the second-to-last operation of claim 1. Appellant asserts that when the subject recitation is understood in the context of claim 1, the boundaries of claim 11 are discernible to a person having ordinary skill in the art.
Examiner responds that there is insufficient antecedent basis for “the determined sensor sensitivities” in claim 11 because it is a plural term in claim 11, whereas in claim 1 the “determining” is for a singular “sensitivity.”
In the arguments presented on pages 15-17 of the Appellant’s appeal brief, Appellant urges that Zelin does not describe “a two-temperature temperature model.” Appellant asserts that the instant specification explains that a two-temperature temperature model is a model that depends on initial and end temperatures as shown in FIG. 2, which identifies an initial temperature (T1) and an end temperature (T2). Appellant asserts that Zelin’s FIG. 30 describes a plurality of one-temperature models that depict concentration as a function of time at different single, constant temperatures. Appellant asserts that interpreting a two-temperature temperature model as one that is constrained to operate with only one temperature would render the concept of a “two-temperature model” entirely meaningless, and an interpretation that renders a positively recited claim feature meaningless is not a “reasonable” interpretation.
Examiner responds that in response to Appellant’s argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., a two-temperature temperature model that depends on different initial and end temperatures) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, under broadest reasonable interpretation, Examiner interprets the claimed two-temperature temperature model to encompass a model of at least two temperatures at various times, like that of Fig. 30 of Zelin. Fig. 30 of Zelin teaches temperatures at initial and end times. The claims do not require the temperatures at the initial and end times to be different temperatures. Zelin teaches a two-temperature temperature model that indicates an estimation of temperature of the one or more calibration solutions from the initial time to the end time (Fig. 30 is a graphical representation of a plot of creatinine sensors tested with control fluid after various storage times at at least two different temperatures, para. [0080]; Fig. 31 illustrates the data from Fig. 30 as an Arrhenius plot for creatinine, para. [0081] & [0150]; rates of change of concentration over time at all temperatures can be predicted from the Arrhenius equation, para. [0150]; the concentration readings of creatinine can be predicted at various storage temperatures over time, para. [0151]). The broadest reasonable interpretation does not render the claimed “two-temperature temperature model” meaningless because the Examiner’s interpretation of a model of at least two temperatures at various times reasonably covers a two-temperature temperature model. A two-temperature temperature model is not a known term in the art, so one of ordinary skill in the art would reasonably interpret a “two-temperature temperature model” to include a model of at least two temperatures at various times, which is taught by Zelin as discussed above.
In the arguments presented on page 17 of the Appellant’s appeal brief, Appellant urges that the cited references do not describe, rely upon, or utilize a “variable parameter” which is an intermediate time (a time at which a certain temperature exists, where that temperature is different from a temperature that existed at an initial time). Appellant asserts that Zelin’s FIG. 30 describes concentration as a function of time at various single, constant, and known temperatures, not involving a variable parameter.
Examiner responds that Zelin teaches a two-temperature temperature model that includes a variable parameter, wherein the variable parameter is an intermediate time that has a different temperature than a temperature at the initial time (Fig. 30 is a graphical representation of a plot of creatinine sensors tested with control fluid after various storage times at at least two different temperatures, para. [0080]; Fig. 30 shows an initial time and an intermediate time and different temperatures within that time range, Zelin; Fig. 31 illustrates the data from Fig. 30 as an Arrhenius plot with the inverse of the temperature on the x-axis and rates of change of concentration over time on the y-axis, Zelin, para. [0150]; Examiner interprets the range of times to have an intermediate time, which can be considered the variable parameter).
In the arguments presented on pages 17-19 of the Appellant’s appeal brief, Appellant urges that it is erroneous to conclude that calibration solutions that “were not stored as instructed” are equivalent to calibration solutions that have been stored at at least one unknown temperature after an initial time, as the two concepts are meaningfully distinct. Appellant asserts that Manual does not teach that calibration solutions should be stored before their installation at all, let alone that they should be stored at unknown temperatures, but even if the calibration solutions were stored before installation and “were not stored as instructed,” that still would not necessarily mean that the calibration solutions were stored “at at least one unknown temperature after an initial time.” Appellant asserts that storage instructions could prescribe storing calibration solutions at a particular temperature, but the user might instead store the calibration solutions not as instructed at a different, but known, temperature. Appellant asserts that Manual contemplates storing calibration solutions at known temperatures because page 2-26 explains that the ambient temperature is a parameter that can be specified by the user, so the ambient temperature must first be known to the user. Appellant asserts that Manual teaches that solutions are prepared to a known concentration and, from then on, the temperatures are known, with there being no unknown temperature. Appellant asserts that a solution is “stored” between the time of its installation and the time(s) when it is used, or in other words, a calibration solution can be considered “stored” within the analyzer apparatus itself at all times following its installation. Appellant asserts that the teaching regarding specifying a temperature during use of a calibration solution would still reasonably embrace “storing” the calibration solution at a known temperature (even if such “storing” occurs after a solution is “installed”).
Examiner responds that Manual teaches that the ambient temperature can be specified by the user when the calibration solutions are installed and in use (pg. 2-26, fourth paragraph, Sensitivity), not when the calibration solutions are stored. The ambient temperature during installation and use may be a different temperature from which the calibration solutions were stored previously. Manual teaches that the calibration solutions may not be stored as instructed (pg. 2-28, fifth paragraph, Additional checks during calibration; Examiner interprets this to mean that it is unknown what temperature the calibration solutions were stored at since they were not stored as instructed). The user would not intentionally store the calibration solutions at a known temperature that would change the concentrations of the calibration solutions that are needed for their use. One of ordinary skill in the art would understand that if the calibration solutions were not stored as instructed, then it may have been unintentional and it would be unknown what temperature the calibration solutions were stored at. Appellant’s interpretation of “stored” being after installation is not the only interpretation possible. The broadest reasonable interpretation of “stored” also includes storage before installation, which is Examiner’s interpretation in this case. Additionally, Manual teaches that the analyzer automatically calculates the actual concentrations from the time the calibration solutions are stored (pg. 2-26, fourth paragraph, Sensitivity), so there is no storage time between installation and use since the calibration solutions are used automatically after installation, and therefore storage occurs before installation. Manual teaches that the calibration solutions S1827, S1837 are instructed to be stored at 2-10˚C (pg. 2-25, first and second paragraphs, Calibration material, pg. 7-4, S1827 Calibration Solution 1, S1837 Calibration Solution 2), which is different from the ambient temperature of 25˚C after installation (pg. 6-51, Values). When the calibration solutions are not stored at 2-10˚C as instructed, then one of ordinary skill in the art would reasonably interpret this to mean that it was unintentional and therefore the calibration solutions were stored at an unknown temperature.
In the arguments presented on pages 20-21 of the Appellant’s appeal brief, Appellant urges that none of the cited references teaches or suggests an end time in a two-temperature temperature model that is greater than 14 days after the initial time as recited in claim 12. Appellant asserts that Zelin’s disclosure in FIG. 30 of “a time of up to 10 months” is not a teaching or suggestion of the subject matter of claim 12 because Zelin does not describe a two-temperature temperature model. Appellant asserts that Manual teaches that the period of stability in use for certain calibration solutions is two weeks (pg. 7-4), so a skilled artisan reading this disclosure would have reasonably concluded that 14 days is a practical upper limit for operation and, accordingly, would not have pursued a two-temperature temperature model wherein an end time “is greater than 14 days after the initial time.”
Examiner responds that under broadest reasonable interpretation, Examiner interprets the claimed two-temperature temperature model to encompass a model of at least two temperatures at various times, like that of Fig. 30 of Zelin, and as discussed above. Fig. 30 of Zelin teaches temperatures at initial and end times, wherein the end time is up to 10 months after the initial time. Since Zelin teaches a two-temperature temperature model under broadest reasonable interpretation that has an end time up to 10 months after the initial time, then Zelin teaches the subject matter of claim 12. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, Manual’s teaching of 2 weeks is close to the claimed greater than 14 days. Generally, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In the arguments presented on pages 21-22 of the Appellant’s appeal brief, Appellant urges that a person having ordinary skill in the art would not have had the motivation to combine Manual with Zelin because the references relate to different objectives (i.e., calibrating a device once in Zelin versus recalibrating a device in Manual), with neither objective being suggestive of the other. Appellant asserts that Zelin does not disclose a method for recalibrating sensor sensitivity, and is not capable of being recalibrated because Zelin’s device is calibrated at the factory before it is shipped to the user, and the user is unable to change that factory-set calibration. Appellant asserts that even if a skilled artisan were to try to modify Zelin’s device based on the teachings of Manual, they would not find success in that attempt because it is not possible to adjust the calibration of Zelin’s device (e.g., to recalibrate it).
Examiner responds that the modification is of Manual in view of Zelin, not Zelin in view of Manual. Manual already teaches recalibrating, and is modified in view of Zelin to teach the temperature model. In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the calculation of concentration of Manual to include using a temperature model as taught by Zelin because the rates of change of concentration of creatinine over time at all temperatures can then be predicted which allows for the correlation of short-duration, high-temperature experiments to long-duration, low-temperature experiments (Zelin, Figs. 30-31, para. [0150]-[0151]). In response to Appellant’s argument that Zelin is nonanalogous art, it has been held that a prior art reference must either be in the field of Appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Zelin is analogous art because Zelin is in the same field of endeavor, which is calibration of a creatinine sensor. Additionally, Zelin teaches testing the quality after storage using control fluid (para. [0150]-[0151]), so if the quality deteriorates then it is obvious to recalibrate. In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Manual already teaches recalibrating, and is modified in view of Zelin to teach the temperature model.
In the arguments presented on pages 22-23 of the Appellant’s appeal brief, Appellant urges that the claims of Kjaer, alone or in combination with any combination(s) of remaining references, do not suggest all of the limitations of claim 1. Appellant asserts that Zelin does not teach “wherein [a] two-temperature temperature model is determined by at least calculating [a] variable parameter, wherein said calculating the variable parameter comprises solving an analytic expression comprising the rate equations for the equilibrium reaction of Cr and/or Crn, the two-temperature temperature model, and outputs from [a] measuring device.” Appellant asserts that Zelin does not teach or suggest a “two-temperature temperature model,” and instead merely describes a plurality of one-temperature experiments.
Examiner responds that under broadest reasonable interpretation, Examiner interprets the claimed two-temperature temperature model to encompass a model of at least two temperatures at various times, like that of Fig. 30 of Zelin, and as discussed above. Fig. 30 of Zelin teaches temperatures at initial and end times, and concentrations of creatinine that were output from the creatinine sensors. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner relied on Cannon and Diamond for the rate equations as recited in the combination supra.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/V.T./Examiner, Art Unit 1794     
May 5, 2022                                                                                                                                                                                                   
Conferees:
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794                                                                                                                                                                                                        
/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        

Correspondence address of record: 901 New York Avenue NW, Washington, DC 20001

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.